          Case 3:20-cv-02210-BGS Document 5 Filed 12/07/20 PageID.17 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   ELIZABETH A.,                                         Case No.: 20-cv-2210-BGS
12                                        Plaintiff,
                                                           ORDER GRANTING MOTION FOR
13   v.                                                    LEAVE TO PROCEED IN FORMA
                                                           PAUPERIS
14   ANDREW SAUL, Commissioner of
     Social Security,
15                                                         [ECF No. 2]
                                        Defendant.
16
17
18
19           On November 12, 2020, Plaintiff Elizabeth A. filed a Complaint seeking judicial
20   review of a decision by the Commissioner of Social Security denying her application for
21   disability benefits. (ECF No. 1.) Plaintiff has not paid the civil filing fee required to
22   commence this action. Before this Court is a Motion to Proceed In Forma Pauperis (“IFP”)
23   filed by Plaintiff. (ECF No. 2.)
24           All parties instituting any civil action, suit, or proceeding in a district court of the
25   United States, except an application for a writ of habeas corpus, must pay a filing fee. 28
26   U.S.C. § 1915(a); see 28 U.S.C. § 1914(a) (requiring a party instituting a civil action to
27   pay a filing fee of $350 as well as a $50 administrative fee). An action may proceed despite
28   a plaintiff’s failure to prepay the entire fee only if he is granted leave to proceed IFP

                                                       1
                                                                                        20-cv-2210-BGS
        Case 3:20-cv-02210-BGS Document 5 Filed 12/07/20 PageID.18 Page 2 of 3



 1   pursuant to 28 U.S.C. § 1915(a), which states:
 2           [A]ny court of the United States may authorize the commencement,
             prosecution or defense of any suit, action or proceeding . . . without
 3
             prepayment of fees or security therefor, by a person who submits an affidavit
 4           that includes a statement of all assets such [person] possesses that the person
             is unable to pay such fees or give security therefor.
 5
 6           28 U.S.C. § 1915(a)(1). The determination of indigency falls within the district
 7   court’s discretion. California Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991),
 8   reversed on other grounds by, 506 U.S. 194 (1993) (“Section 1915 typically requires the
 9   reviewing court to exercise its sound discretion in determining whether the affiant has
10   satisfied the statute’s requirement of indigency.”).
11           A party need not “be absolutely destitute” to proceed IFP. Adkins v. E.I. DuPont
12   de Nemours & Co., 335 U.S. 331, 339 (1948). “Nonetheless, a plaintiff seeking IFP
13   status must allege poverty ‘with some particularity, definiteness, and certainty.’”
14   Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing United States v.
15   McQuade, 647 f.3D 938, 940 (9th Cir. 1981). “An affidavit in support of an IFP
16   application is sufficient where it alleges that the affiant cannot pay the court costs and
17   still afford the necessitates of life.” Id. “But, the same even-handed care must be
18   employed to assure that federal funds are not squandered to underwrite, at public
19   expense, either frivolous claims or the remonstrances of a suitor who is financially able,
20   in whole or in part, to pull his own oar.” Temple v. Ellerthorp, 586 F. Supp. 848, 850 (D.
21   R.I.)
22           Based on the information provided (ECF 2), the Court finds that Plaintiff is unable
23   to pay the required filing fee. See, e.g., Jefferson, 277 F.2d at 725 (“One need not be
24   absolutely destitute to obtain [the] benefits of the in forma pauperis statute.”); Escobedo v.
25   Applebees, 787 F.3d 1226, 1235 (9th Cir. 2015) (noting “there is no formula set forth by
26   statute, regulation, or case law to determine when someone is poor enough to earn IFP
27   status,” but, “[w]hatever the standard, $350 is a lot of money to many millions of
28   Americans”). Accordingly, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF

                                                    2
                                                                                      20-cv-2210-BGS
        Case 3:20-cv-02210-BGS Document 5 Filed 12/07/20 PageID.19 Page 3 of 3



 1   No. 2).
 2         In light of the Court’s ruling on the IFP motion, IT IS FURTHER ORDERED:
 3         1.     The United States Marshal shall serve a copy of the Complaint filed on
 4   November 12, 2020 and an accompanying summons upon Defendant as directed by
 5   Plaintiff on U.S. Marshal Form 285. All costs of service shall be advanced by the United
 6   States.
 7         2.     Plaintiff shall serve upon Defendant, or, if appearance has been entered by
 8   counsel, upon Defendant’s counsel, a copy of every further pleading or document
 9   submitted for consideration of the Court. Plaintiff shall include with the original paper to
10   be filed with the Clerk of Court a certificate stating the manner in which a true and correct
11   copy of any document was served on Defendant or Defendant’s counsel and the date of
12   service. Any paper received by a District Judge or Magistrate Judge that has not been filed
13   with the Clerk or that fails to include a Certificate of Service will be disregarded.
14
15   Dated: December 7, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                      20-cv-2210-BGS
